COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Humphreys and Friedman
              Argued at Lexington, Virginia


              BRIAN ANTHONY DOVE
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1025-21-3                              CHIEF JUDGE MARLA GRAFF DECKER
                                                                                 AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                             James Frederick Watson, Judge

                               (Craig P. Tiller, on briefs), for appellant. Appellant submitting on
                               briefs.

                               Matthew J. Beyrau, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Susan Brock Wosk, Assistant Attorney General,
                               on brief), for appellee.


                     Brian Anthony Dove was convicted for possession of methamphetamine and possession of

              ammunition by a convicted felon, in violation of Code §§ 18.2-250 and 18.2-308.2, respectively.

              On appeal, Dove challenges the sufficiency of the evidence to support his convictions. For the

              reasons that follow, we affirm.

                                                         I. BACKGROUND1

                     On the morning of November 2, 2019, Virginia Department of Game and Inland Fisheries

              Officer Cory Harbor saw a Nissan pickup truck driving off-road through the woods of a rural

              property. Familiar with the property owners, Officer Harbor turned around to investigate the driver


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       In accordance with familiar principles of appellate review, the facts will be stated “in the
              light most favorable to the Commonwealth, the prevailing party at trial.” Ray v. Commonwealth, 74
              Va. App. 291, 307 (2022) (quoting Fletcher v. Commonwealth, 72 Va. App. 493, 501 (2020)).
for suspected trespassing. Twenty to thirty seconds later, the officer was unable to locate the truck.

He later found it abandoned approximately two hundred feet from where he had last seen it in the

woods. The truck’s motor was hot, its keys were in the ignition, a “buzzing” sound could be heard,

and the driver’s door was slightly ajar.

         The same day, Harbor executed a search warrant for the truck. He testified that it was

obvious to him that only the driver’s seat had been occupied because the passenger’s seat had “so

much stuff in it.” Inside of a bag on the bench seat between the driver and passenger seat, Officer

Harbor found Winchester 30-30 caliber ammunition. On the floorboard of the driver’s seat, behind

where the driver’s heels would have been positioned, Harbor found a glass smoking device holding

white powder. Subsequent testing revealed that the .3331 gram of powder contained

methamphetamine, a Schedule II controlled substance. Officer Harbor also found ninety-nine

one-dollar bills, suspected marijuana, and hunting gear throughout the cab of the truck. In the

glovebox, Officer Harbor found the appellant’s expired April 2019 insurance card that matched the

truck.

         After collecting the evidence from the vehicle, Harbor set up two surveillance cameras to

monitor it. He returned the following day to check the cameras, and at that time, the truck was in

the same position.

         Two days after setting up the cameras, Officer Harbor returned to discover that the truck

was missing. He immediately reviewed the surveillance footage. From the video, Harbor saw that

at around 7:00 a.m. that morning, approximately one hour before his arrival, the cameras recorded

the appellant as he approached the truck. The appellant removed an alcoholic beverage from the

truck bed and drank it before driving off in the truck. The footage also showed two men, Joey

Roach and Gilbert Goff, parked nearby.




                                                 -2-
       At trial, Roach testified that he and the appellant were acquaintances.2 He recounted his

involvement in the events surrounding the abandoned truck. On November 2, 2019, the appellant

called Roach to come pick him up because the game warden had “gotten after him” and he had to

“ditch” his truck and guns. In response, Roach asked his friend, Goff, to drive him to a valley about

one mile from where the appellant’s Nissan truck was parked. When Roach and Goff arrived, the

appellant looked like he had been running and told the two men that the game warden had “seen

him turn around and so he jetted . . . down this old driveway and ditched the truck.”

       According to Roach, two days later, at about 5:30 a.m. on November 4, the appellant arrived

at Roach’s house. He told Roach that “they didn’t take [the truck]” and asked Roach to drive him

back to the woods to retrieve the vehicle. After giving the appellant a ride, Roach watched him

drive off in the truck. Roach denied ever entering the Nissan truck on that date. He also denied

telling law enforcement that the truck belonged to him. He maintained that he was telling the truth.

       At the close of the Commonwealth’s case, the appellant moved to strike the evidence,

arguing that it failed to prove that he knowingly and intentionally possessed either the

methamphetamine or ammunition. He argued that the evidence established only his proximity to

the items, which was insufficient to prove his knowledge, dominion, or control of them.

Additionally, the appellant asserted that Roach’s testimony was not worthy of belief. The trial court

denied the motion.3

       Testifying for the defense, Laury Bates said that the appellant was her boyfriend of the past

two years and that Roach was her cousin and neighbor. Bates testified that the appellant had owned



       2
       Roach testified that he had criminal charges pending in multiple jurisdictions. He also
acknowledged his criminal history. He denied that he expected to receive consideration from the
Commonwealth in exchange for his testimony.
       3
         The trial court dismissed the related charges of trespassing and altering or forging a
license plate.
                                                -3-
a Nissan pickup truck before they started dating. She said that in August of 2019, she delivered the

truck’s title to the appellant after retrieving it from his mother’s house so that he could sell the truck.

Bates stated that in early September 2019, she heard Roach tell a sheriff’s deputy that the Nissan

truck was at his garage and that he had purchased it from the appellant. However, Bates also

admitted that she never personally observed the appellant transfer the title to Roach, nor did she

ever accompany Roach at any time to get the truck.

        At the close of the evidence, the appellant renewed his motion to strike. He reiterated his

previous arguments and contended that the evidence failed to exclude the hypothesis that Roach was

actually “in charge of” the Nissan pickup truck and, therefore, possessed the drugs and ammunition

in the vehicle. The trial court denied the motion, finding that Roach’s testimony was credible and

“connected” the “dots” in the case. Accordingly, the court convicted the appellant of possession of

methamphetamine and possession of ammunition by a convicted felon. The appellant was

sentenced to a total of six years of incarceration, with four years and eight months of that sentence

suspended.

                                            II. ANALYSIS

        The appellant challenges the sufficiency of the evidence to prove that he possessed the

methamphetamine and the ammunition in the Nissan truck. He argues that the evidence failed to

exclude a reasonable hypothesis of innocence. Specifically, he maintains that the court erred in

rejecting the hypothesis advanced through Bates’s testimony that Roach owned the truck and

therefore possessed the methamphetamine and the ammunition in it, rather than the appellant.4

        In determining whether the evidence was sufficient to support a criminal conviction, the

appellate court views the facts “in the light most favorable to the Commonwealth, as the


        4
          While the appellant’s assignments of error primarily assert that the evidence was
insufficient to exclude his reasonable hypothesis of innocence, we assume without deciding that
the entire sufficiency argument is properly before the Court.
                                               -4-
prevailing party at trial, and considers all inferences fairly deducible from that evidence.”

Powell v. Commonwealth, 289 Va. 20, 26 (2015) (quoting Allen v. Commonwealth, 287 Va. 68,

72 (2014)). “These principles apply ‘with equal force’ to bench trials no differently than to jury

trials.” Commonwealth v. Moseley, 293 Va. 455, 463 (2017) (quoting Vasquez v.

Commonwealth, 291 Va. 232, 249 (2016)). The Court will affirm the decision unless the trial

court was plainly wrong or the conviction lacks evidence to support it. Powell, 289 Va. at 26

(quoting Allen, 287 Va. at 72). We apply these principles in considering whether the evidence

was sufficient to support the trial court’s conclusion that the appellant was guilty of possessing

the methamphetamine and the ammunition found in the Nissan truck.

       Possession may be actual or constructive. See Smallwood v. Commonwealth, 278 Va.

625, 629-30 (2009); Rawls v. Commonwealth, 272 Va. 334, 350 (2006). Constructive possession

can be shown by “acts, statements, or conduct of the accused or other facts or circumstances

which tend to show that [he] was aware of both the presence and character of the substance and

that it was subject to his dominion and control.” Wilson v. Commonwealth, 272 Va. 19, 27

(2006) (quoting Walton v. Commonwealth, 255 Va. 422, 426 (1998)). Moreover, “ownership or

occupancy” of a vehicle in which contraband is found is a factor that “may be considered in

deciding whether an accused possessed the [contraband].” Id. (quoting Walton, 255 Va. at 426).

       While occupancy and proximity are factors to be considered among the totality of the

circumstances, they are insufficient standing alone to prove knowledge for purposes of illegal

possession of contraband. See Coward v. Commonwealth, 48 Va. App. 653, 658 (2006); see also

Bagley v. Commonwealth, 73 Va. App. 1, 27 (2021) (“Possession of a vehicle does not create a

presumption of ‘knowing possession’ of drugs found inside it.” (quoting Brown v.

Commonwealth, 15 Va. App. 1, 9 (1992) (en banc))). Ultimately, the issue of what constitutes




                                                -5-
constructive possession is a factual question left to the trier of fact, not the appellate court.

Smallwood, 278 Va. at 630.

        Here, the evidence included facts and circumstances permitting the trial court to conclude

that the appellant was aware of the presence and character of the methamphetamine and the

ammunition in the truck and that the items were subject to his dominion and control. After

fleeing from Officer Harbor when pursued in the woods, the appellant called Roach to come pick

him up because the game warden had “gotten after him.” The appellant confessed to Roach that

he had to abandon his truck and guns in the woods. When Officer Harbor found the truck, the

engine was warm, suggesting that the appellant had left it not long before the officer’s arrival.

Further, the facts that the driver’s side door was ajar and the truck was “buzzing” supported an

inference that the driver had abandoned it in haste and fled the scene. It was obvious to Officer

Harbor that only the driver’s seat had been occupied because the passenger’s seat had “so much

stuff in it.” Inside the vehicle, Harbor found the appellant’s expired insurance card, Winchester

30-30 caliber ammunition, and methamphetamine. Two days later, the appellant was seen on

surveillance video returning to the abandoned truck and retrieving it.

        Based on this evidence, the trial court could reasonably conclude that the appellant had

been the driver and sole occupant of the vehicle before fleeing from Officer Harbor in the woods.

Cf. Burchette v. Commonwealth, 15 Va. App. 432, 435-38 (1992) (reversing possession conviction

when the Commonwealth failed to present evidence that the defendant had occupied the vehicle or

had exercised dominion over it while the marijuana was present in it). In addition, the trial court

was free to attribute the appellant’s flight to his consciousness of guilt about the presence of the

methamphetamine and ammunition inside the truck. See Ricks v. Commonwealth, 39 Va. App.

330, 337 (2002) (“[W]hile appellant’s flight might have been attributable to several causes,




                                                  -6-
‘consciousness of guilt’ could be inferred by the trial court if any one of those causes was the

instant offense.”).

       The evidence also supports the court’s conclusion that the appellant had knowledge of the

methamphetamine and ammunition inside the Nissan truck. “[S]ettled principles provide that

people do not relinquish control of items of value like drugs or leave them in places where others

might find them.” Watts v. Commonwealth, 57 Va. App. 217, 233 (2010); see also Ward v.

Commonwealth, 47 Va. App. 733, 753 n.4 (2006) (“Our cases recognize that drugs are a

commodity of significant value, unlikely to be abandoned or carelessly left in an area.”), aff’d,

273 Va. 211 (2007). Thus, the trial court could infer that the appellant’s flight when pursued in

the woods was a result of his knowledge that the truck contained drugs and ammunition, neither

of which he could lawfully possess. The appellant’s flight, his statements to Roach that he had

to “ditch” his truck and guns when pursued by law enforcement, and his sole possession of the

truck he abandoned and then reclaimed, demonstrate that the methamphetamine and the

ammunition were within the appellant’s dominion and control and are probative of his awareness

of the contraband in the truck.

       Despite the significant evidence of constructive possession, the appellant asserts the trial

court erred in discounting the reasonable hypothesis of innocence that Roach owned the Nissan

truck on the date of the offense and testified falsely to cover up his possession of the drugs and

ammunition. “The ‘reasonable hypothesis of innocence’ concept [relied upon by the appellant]

is . . . well defined.” Kelley v. Commonwealth, 69 Va. App. 617, 629 (2019). “[M]erely because

[a] defendant’s theory of the case differs from that taken by the Commonwealth does not mean

that every reasonable hypothesis consistent with his innocence has not been excluded.” Edwards

v. Commonwealth, 68 Va. App. 284, 301 (2017) (quoting Haskins v. Commonwealth, 44

Va. App. 1, 9 (2004)). “[W]hether a defendant’s hypothesis is reasonable is a question of fact.”

                                                -7-
Kelley, 69 Va. App. at 629. Therefore, “[w]hen examining an alternate hypothesis of innocence,

the question is not whether ‘some evidence’ supports the hypothesis, but whether a rational

factfinder could have found that the incriminating evidence renders the hypothesis of innocence

unreasonable.” White v. Commonwealth, 68 Va. App. 241, 252 (2017) (quoting Vasquez, 291

Va. at 250). The Commonwealth is not required to “negate what ‘could have been’ or what was

a ‘possibility.’” Nelson v. Commonwealth, 281 Va. 212, 217-18 (2011).

       In support of his argument, the appellant characterizes Roach’s credibility as “low” and

invites this Court to reject the trial court’s credibility determinations. However, it is well settled

that “[d]etermining the credibility of witnesses . . . is within the exclusive province of the [fact

finder], which has the unique opportunity to observe the demeanor of the witnesses as they

testify.” Dalton v. Commonwealth, 64 Va. App. 512, 525 (2015) (second alteration in original)

(quoting Lea v. Commonwealth, 16 Va. App. 300, 304 (1993)). In conducting such evaluations,

the fact finder is “free to believe or disbelieve, in part or in whole, the testimony of any witness.”

Bazemore v. Commonwealth, 42 Va. App. 203, 213 (2004) (en banc).

       The conclusions of the trial court as “fact finder on issues of witness credibility ‘may

only be disturbed on appeal if this Court finds that [the witness’] testimony was “inherently

incredible, or so contrary to human experience as to render it unworthy of belief.”’” Johnson v.

Commonwealth, 58 Va. App. 303, 315 (2011) (alteration in original) (quoting Robertson v.

Commonwealth, 12 Va. App. 854, 858 (1991)). As a matter of law, testimony is incredible only

if it is “‘so manifestly false that reasonable men ought not to believe it’ or ‘shown to be false by

objects or things as to the existence and meaning of which reasonable men should not differ.’”

Gerald v. Commonwealth, 295 Va. 469, 487 (2018) (quoting Juniper v. Commonwealth, 271 Va.

362, 415 (2006)).




                                                 -8-
       Roach testified that he picked the appellant up in order to help him “ditch” his truck and

guns and to avoid the game warden. Roach also testified that two days later he drove the

appellant back to the abandoned truck and the appellant drove away in it. This testimony was

corroborated by the testimony of Officer Harbor regarding the abandoned truck. It was further

supported by the surveillance video depicting the appellant retrieving the Nissan truck from the

woods, with Roach and Goff parked nearby, and the presence of the appellant’s insurance card

inside of the glove compartment. See Lambert v. Commonwealth, 70 Va. App. 740, 760 (2019)

(holding that a witness’s testimony, which was corroborated by other evidence, was not

inherently incredible).

       The trial court had the opportunity to watch and listen to Roach as he testified, including

his acknowledgement of his pending charges and criminal history.5 Roach’s testimony was

neither inherently incredible as a matter of law nor so contrary to human experience as to render

it unworthy of belief. See Johnson, 58 Va. App. at 315 (quoting Robertson, 12 Va. App. at 858).

The only evidence that anyone other than the appellant occupied or owned the truck came from

Bates’s testimony. However, the trial court was permitted, in its role as the finder of fact, to

reject her testimony that her boyfriend had sold the truck to Roach before the offenses occurred.

See Commonwealth v. McNeal, 282 Va. 16, 22 (2011) (recognizing that a fact finder’s

“evaluations of credibility” often require “choosing between competing accounts offered by

different witnesses”). Based on the record, a reasonable fact finder with all of the evidence

before it could have determined that Roach was credible and that the appellant was the sole

owner and occupant of the vehicle. The trial court, as the trier of fact, was entitled to reject the


       5
         Prior criminal convictions do not render a witness incompetent to testify or inherently
incredible as a matter of law. Chrisman v. Commonwealth, 3 Va. App. 89, 95 (1986); see also
Johnson, 58 Va. App. at 312, 315 (holding that a witness’s testimony was not inherently
incredible when he testified that he “hope[d]” for leniency from the Commonwealth “in
exchange for his testimony”).
                                               -9-
appellant’s hypothesis of innocence that Roach was the owner of the truck and by extension the

contraband within it. See, e.g., Smallwood, 278 Va. at 631-32.

       In sum, the record provides no basis to disturb the trial court’s ruling. The testimony

from Roach and Officer Harbor provided a sufficient basis for the court to find that the appellant

was the driver and sole occupant of the truck. Further, the evidence of possession and

abandonment of the truck and flight supported the findings of constructive possession of the

contraband. The trial court was not plainly wrong accepting Roach’s testimony as credible and

rejecting the appellant’s hypothesis of innocence. For these reasons, the evidence was sufficient to

support the convictions.

                                       III. CONCLUSION

       The evidence, viewed in the light most favorable to the Commonwealth, was sufficient to

prove that the appellant possessed the methamphetamine and ammunition found in the Nissan truck.

Accordingly, we affirm the convictions.

                                                                                          Affirmed.




                                               - 10 -